Exhibit 10.1

 

LOGO [g463939ex10_1pg001.jpg]

December 24, 2012

Dirk A. Montgomery

11824 Shire Wycliffe Court

Tampa, Florida 33626

Dear Dirk;

We are pleased to offer you the position of Chief Financial Officer at Ascena
Retail Group, Inc. (“Ascena”). This position will be based in the Ascena Home
Office in Suffern, NY. You will report directly to me, David Jaffe, CEO.

This offer is based upon a mutually acceptable start date, to be determined. The
compensation and benefits package outlined in this offer assumes a start date
prior to January 26th , 2013, the last day of our Fiscal Season. The plan design
of the company’s benefits package is subject to change at any time.

Base salary, Incentive, Stock and Miscellaneous

 

  •  

Your annualized salary will be $575,000 (paid bi-weekly). This position is
classified as “exempt”. You will be eligible for your first merit evaluation
October 2013.

 

  •  

Annually, you will be eligible for a target bonus of 90% of your base salary
(pays up to a maximum of 200%) which is based on a combination of individual
performance and company results. The bonus will be paid out in two portions
following the end of each six month fiscal season (Fall and Spring). Your first
eligibility will begin the second half of our FY 2013 (Spring, 2013). You will
be guaranteed at least target level payout for the first season of your bonus,
Spring FY13, paid at the conclusion of the season, usually in September. The
bonus stipulates that you must be employed by Ascena at the time of the bonus
payout.

 

  •  

You will be recommended to receive 25,000 non-qualified stock options of Ascena
Common Stock (symbol ASNA) under the Company’s stock option plan. This
recommendation will be made at the next, regularly scheduled quarterly
Compensation Committee Meeting of the Board of Directors. As of the date of this
approval, these options will be granted and the price will be determined.
Vesting will begin on the one year anniversary of the approval date, and these
options will have a 4 year vesting schedule with 25% vesting each year.

 

  •  

Stock options are generally awarded in the first quarter of the fiscal year
(typically in October). You will be eligible to be considered for stock options
in fall 2013 (subject to Board of Directors approval). The price and timing of
the options will be established by the Board of Directors. These options will be
vested over 4 years with 25% vested at the end of each year. Going forward, you
will be eligible for options on an annual basis.

 

  •  

You will be recommended to receive 45,000 restricted stock units (RSUs) of
Ascena Common Stock. This recommendation will be made at the next, regularly
scheduled quarterly Compensation Committee Meeting of the Board of Directors.
These RSUs will have a 6 year vesting schedule, with the following schedule: 10%
upon each of the first three anniversaries, 15% upon the fourth anniversary, 20%
upon the fifth anniversary and 35% upon the sixth year anniversary.

 

  •  

You will be eligible to participate in the Company’s Long Term Incentive Plan
(LTIP). This Plan awards the LTIP at the end of a 3-year performance period
based on the level of achievement of company financial goals established at the
beginning of the performance period. The LTIP will be paid out and vest upon
Compensation Committee approval at the conclusion of the 3-year performance
period. You will be eligible to participate in the 2015 LTIP (FY2013-FY2015)
provided that your start date is prior to January 26th , 2013 (last day of the
Fall Season). Each year the company intends to offer a new 3-year LTI Plan.

 

  •  

Stock Purchase Plan: You are eligible after one year of full-time employment to
purchase Ascena stock at a discounted price in accordance with the Ascena Stock
Purchase Plan.



--------------------------------------------------------------------------------

Relocation

 

  •  

You will be reimbursed for relocation expenses under the provision of the Ascena
Executive level Relocation Policy. Please see enclosed plan and summary.

 

  •  

In the event you resign your employment for any reason whatsoever, or (i) are
dismissed by Ascena Retail Group, Inc. due to a violation of company policy; or
(ii) Code of Ethics violation; or (iii) conduct giving rise to immediate
discharge prior to the second anniversary of your employment with Ascena Retail
Group, Inc., then you will be responsible for repaying to Ascena Retail Group,
Inc., all of the amounts paid by the Company on your behalf or reimbursed in
connection with the relocation of your residence as set forth in the prorated
repayment schedule within ninety (90) days of the cessation of your employment.
Please review and sign the attached repayment agreement.

Deferred Compensation

 

  •  

You will be eligible to participate in the Executive Retirement Plan (ERP). ERP
is a non-qualified plan for executives sponsored by Ascena Retail Group, Inc.
ERP provides you with the following benefits:

 

  •  

Ability to defer salary and bonus income. For the 2013 plan year the match is
the first 5% that you defer will be matched at 100%;

 

  •  

Earnings accumulate tax deferred;

 

  •  

Systematic savings through payroll deduction;

 

  •  

No excise tax penalties for early distribution;

 

  •  

Self-directed investment accounts.

 

  •  

If you choose not to participate in the ERP and you are considered by the IRS to
be a “Highly Compensated Associate”, your contribution rate is limited to 2% in
the Ascena Retail Group, Inc.’s 401(k) plan.

Time Off Awards

 

  •  

Vacation: You will accrue and be awarded vacation time with each pay period. The
payroll system will calculate your accrual each pay period up to 20 days per
year. Any accrued but unused vacation will be paid upon termination.

 

  •  

Choice Time: You will be awarded 7 days of Choice time on February 1, 2013. You
will be awarded Choice time each February 1st thereafter. You may use Choice
time any way you want (e.g. if you’re sick, to care for a child, or simply as a
day off). All unused Choice time as of January 31st each year, will be carried
forward into Sick Bank. You may accrue up to 300 hours of unused Choice time in
Sick Bank. Sick Bank may be used for an illness for yourself or for a family
member after you have exhausted all of your Choice time awarded for the year.
Sick Bank time may also be used when you are on an approved family or medical
leave. Choice days and Sick Bank days are not payable upon termination.

 

  •  

Holiday pay for the following days: New Year’s, Memorial Day, Independence Day,
Labor Day, Thanksgiving, the day after Thanksgiving and Christmas. Holiday pay
is not payable upon termination.

Benefits

 

  •  

Details of the complete benefit package are included in our Benefits Guide, see
attached. At a glance, these benefits include:

 

  •  

Medical and Prescription

 

  •  

Dental

 

  •  

Vision

 

  •  

Life Insurance

 

  •  

Short-Term and Long-Term Disability

 

  •  

Education Assistance

 

  •  

Adoption Assistance

 

  •  

Scholarship Program

 

  •  

Dimes from the Heart Program

 

  •  

Flexible Spending Account



--------------------------------------------------------------------------------

Severance Benefits

 

  •  

You will receive an Executive Severance Plan that provides you with severance
benefits if your employment is terminated due to a Change of Control or for
termination without Cause. If you are terminated without Cause you will receive
salary continuation for a minimum of 12 months with 100% company paid COBRA
benefits.

Employment with Ascena Retail Group, Inc. is “at will,” which means that you or
Ascena Retail Group, Inc. may terminate your employment at any time, for any
reason or no reason, with or without cause, and with or without prior notice or
prior disciplinary action. No representatives of Ascena Retail Group, Inc. may
enter into any agreement to alter your at will status or otherwise create any
contract between you and Ascena Retail Group, Inc., unless signed in writing by
the Chief Executive Officer, President and Director, Ascena Retail Group Inc.,
or the Executive Vice President, Human Resources. This offer letter is not
intended to create and shall not be construed as creating a contract of
employment.

Dirk, we believe you will be an outstanding addition to the Ascena team. I am
confident that you will find the position challenging and that you will have the
opportunity to continue your professional growth.

If you agree with our offer as specified above, please sign both copies, keep
one for your records and return one to Vanessa Gilaspy via email
(Vanessa.Gilaspy@ascenaretail.com) or scanned copy and return an original by
mail to the address below. We are looking forward to the beginning of a mutually
beneficial association!

Sincerely,

 

/s/ David Jaffe

David Jaffe

President and CEO

ascena retail group, inc.

30 Dunnigan Drive

Suffern, NY 10901

AGREED AND ACCEPTED:

 

/s/ Dirk Montgomery 12/26/12

Dirk Montgomery Signature / Date